People v Bowman (2017 NY Slip Op 07934)





People v Bowman


2017 NY Slip Op 07934


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, CARNI, AND TROUTMAN, JJ. (Filed Nov. 9, 2017.) 


MOTION NO. (1290/13) KA 12-00848.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJOSEPH M. BOWMAN, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER Motion for writ of error coram nobis denied.